Citation Nr: 0024562	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to a temporary total rating based on required 
convalescence following surgical treatment in 1998, under the 
provisions of 38 C.F.R. § 4.30 (2000).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970 and from September 1974 to December 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which entitlement to the benefits sought was 
denied.   

A decision regarding the instant claims was originally denied 
by the Board on June 30, 1999.  The June 30, 1999 decision 
was subsequently vacated and the claims have been returned to 
the Board for appellate adjudication on a de novo basis.  


REMAND

Having reviewed the record, the Board has determined that the 
instant claims must be returned to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the record indicates that on March 23, 2000, the veteran 
submitted additional pertinent evidence in support of his 
claims to the RO, and the evidence was eventually forwarded 
to the Board for review.  This evidence includes 
documentation compiled in the course of a Workman's 
Compensation claim for a back injury, and it was received 
after the issuance of the most recent Supplemental Statement 
of the Case in April 1999.  Thus, the RO has not considered 
this evidence in conjunction with the instant claims, and 
there is no indication that the veteran has provided a 
written waiver of consideration of this evidence by the 
agency of original jurisdiction in the first instance, as is 
required by 38 C.F.R. § 20.1304 (2000).  

On remand, the veteran will be furnished with a Supplemental 
Statement of the Case which discusses all of the evidence now 
of record, including the evidence submitted by the veteran in 
March 2000, as is required by 38 C.F.R. §§ 19.31, 19.37 
(2000).  

Accordingly, the instant claims are REMANDED for the 
following actions:

The RO should furnish the veteran with a 
Supplemental Statement of the Case which 
discusses all of the evidence which is 
currently of record with regard to the  
claims currently on appeal, including the 
evidence submitted by the veteran in 
March 2000.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




